ON PETITION FOR REHEARING
Workmen’s compensation case. The Circuit Court, Lane County, Edwin E. Allen, J., affirmed award of Workmen’s Compensation Board which upheld hearing officer’s award of 25% scheduled disability for loss of left arm, and claimant appealed. The judgment was reversed and remanded for entry of order consistent with opinion at 4 Or App 50. On petitions for rehearing, the Court of Appeals, Foley, J., held that where injury was not to arm as such but to shoulder, an unscheduled member, resulting in both shoulder and arm disability, claimant was entitled to single award of 30% of a man for unscheduled disability.
Former opinion modified; rehearing denied.
Gary K. Jensen and Dwyer & Jensen, Eugene, for appellant.
Lee Johnson, Attorney General, Jacob B. Tanzer, Solicitor General, and Al J. Lane, Assistant Attorney General, Salem, for respondent.
Before Schwab, Chief Judge, and Langtry and Foley, Judges.
FOLEY, J.
Upon the filing of petitions for rehearing by both appellant and respondent, we have re-examined our former holding and conclude that it must be modified.
In our original opinion, Foster v. State Accident Insurance Fund, 4 Or App 50, 474 P2d 20 (1970), we said that since claimant’s arm and shoulder are both disabled and the shoulder is separate from the arm, claimant should receive awards for both. This was in line with Walker v. Compensation Department, 248 Or 195, 432 P2d 1018 (1967). In that case the injury *56was to claimant’s back, not his leg, but the court upheld an unscheduled back disability award equal to 45 per cent loss of use of one arm and a scheduled disability award to the extent of 25 per cent loss of use of the right leg because the leg was disabled by referred back pain. At that time OES 656.214 (4) provided that an unscheduled disability award be computed by comparing the disabling injury to any scheduled body member, but not to exceed 192 degrees.① However, effective July 1, 1967, OES 656.-214 (4)② was amended to increase the possible number of degrees for the consequences of unscheduled injury from 192 to 320. The amendment also eliminated the reference to loss of a scheduled member. The new formula is apparently based on the “whole man” concept. See opinion on rehearing in Hannan v. Good Samaritan Hosp., 4 Or App 178, 471 P2d 831, 476 P2d 931 (1970), Sup Ct review denied (1971).
It appears, therefore, that the legislature, by enacting the 1967 amendment, intended that there be but one award where, as here, the injury was not to the arm as such but to the shoulder, an unscheduled member, resulting in both shoulder and arm disability. We failed to consider this amendment in our former opinion. We conclude, therefore, that the former award, which included both a scheduled and an unscheduled *57award, should be modified pursuant to the 1967 amendment. We find that a single award of 30 per cent of a man (96 degrees) for unscheduled disability is proper in this case.
Former opinion modified; rehearing denied.

 “In all other cases of injury resulting in permanent partial disability, the number of degrees of disability shall be computed by determining the disabling effect of such injury as compared to the loss of any member named in the schedule in this section, not exceeding, however, 192 degrees.” ORS 656.214 (4).


 “In all other cases of injury resulting in permanent partial disability, the number of degrees of disability shall be a maximum of 320 degrees determined by the extent of the disability compared to the workman before such injury and without such disability.” ORS 656.214 (4). (Amended by Oregon Laws 1967, ch 529, p 1241.)